The plaintiff in error, hereinafter called the defendant, was convicted of manslaughter in the first degree, and was sentenced to serve a term of four years at hard labor in the state penitentiary, and appeals.
The record in this case was filed in this court on June 11, 1931; no brief has been filed in support of the defendant's *Page 67 
assignment of errors. A careful examination of the record discloses no fundamental error, and the evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed.